Order filed November 20, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00561-CV
                                    ____________

                    IN THE INTEREST OF V.D.A., a Child


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-04440J


                                      ORDER

      This is an accelerated appeal from a judgment signed June 25, 2014, in a suit
in which the termination of the parent-child relationship is at issue. Appeals in
parental termination cases are to be brought to final disposition within 180 days of
the date the notice of appeal is filed. See Tex. R. Jud. Admin. 6.2(a).

      Appellant has established indigence or is presumed to be indigent. See Tex.
R. App. P. 20.1(a). On July 14, 2014, three volumes of the reporter’s record from
the trial were filed. Volume 3 contains the exhibits admitted at trial. The court
reporter included a notation that Petitioner’s Exhibits No. 1-4 were admitted during
a hearing on a previous motion for continuance. On September 12, 2014, appellant,
W.J., the father, filed his brief. In his brief, W.J. complains that requested portions
of the record were not filed. Because the record appears to be incomplete, we issue
the following order:

      We order Cara Skinner, the official court reporter, to file the supplemental
reporter’s record in this appeal on or before December 5, 2014. The supplemental
reporter’s record shall contain the following:

      1. The record from the hearing on the pre-trial motion for continuance
      during which Petitioner’s Exhibits 1-4 were admitted;
      2. Petitioner’s Exhibits 1-4;
      3. The record from the pre-trial hearing on W.J.’s special exceptions;
      4. The record from the Permanency Hearing held March 3, 2014;
      5. The record from the Permanency Hearing held June 9, 2014;
      6. A record of the hearing, if any, on W.J.’s motion for new trial.
      If Cara Skinner does not timely file the supplemental record as ordered, the
court may issue an order requiring her to appear at a hearing to show cause why
the supplemental record has not been timely filed and why she should not be held
in contempt of court for failing to file the record as ordered.

      If any requested record was not reported, the court reporter shall file a
certified statement that no record was taken of the requested proceeding and file
the statement with this court by the due date for the supplemental record.



                                   PER CURIAM